PER CURIAM.
Appellant and one McCabe were jointly sued for $2,500 alleged to be due on account of a loan to them. McCabe filed an answer admitting his liability and alleging that he alone was responsible for the indebtedness. On the basis of McCabe’s answer and an affidavit by McCabe to the effect that the loan was made to him personally and that he alone was responsible for it, appellant filed a motion to drop him [appellant] as a party defendant and to strike or dismiss as to him, or in the alternative for summary judgment in his favor. This appeal is from a denial of that motion.
With exceptions not here material,- this court’s reviewing power is limited to final orders and judgments of the trial court.1 The denial of a motion to drop a party, to strike or dismiss a complaint, or to. grant summary judgment, is not a final order or judgment, since such denial makes no final disposition of any issue. The order appealed from was not final and therefore is not appealable.
Appeal dismissed.

. Code 1901, 11-741 (Supp. Ill 1964).